70 F.3d 113
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Plummer STANLEY, Petitioner--Appellant,v.Ronald J. ANGELONE, Director, Respondent--Appellee.
No. 95-7214.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1995.Decided Nov. 15, 1995.

John Plummer Stanley, Appellant Pro Se.
Katherine P. Baldwin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
Before WIDENER, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and deny the Appellant's request for original trial transcripts at government expense.  We dismiss the appeal substantially on the reasoning of the district court, as we agree that most of Appellant's claims are procedurally barred, and that the evidence was sufficient for a jury to find him guilty.  Stanley v. Angelone, No. CA-95-196 (E.D.Va. Aug. 2, 1995).  Additionally, though Appellant may have stated a claim implicating the confrontation clause of the Sixth Amendment, we find that any error by the trial court in this regard was harmless.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED